Citation Nr: 1114061	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  06-27 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2005 rating action of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2007, the Veteran testified at a hearing conducted before the undersigned Acting Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the claims file.

In May 2008, the Board remanded the Veteran's appeal to the Appeals Management Center (AMC), in Washington, DC. for further evidentiary development.  Once again, in June 2010, the Board remanded the appeal to the AMC for further development.  Since then, the development has been completed to the extent possible, and the claim has once again been returned to the Board for adjudication.


FINDINGS OF FACT

1.  Bilateral hearing loss was first shown many years after the Veteran's active duty and is not causally or etiologically related to such service.  

2.  Tinnitus was first shown many years after the Veteran's active duty and is not causally or etiologically related to such service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).
2.  Tinnitus was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With regard to the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Letters sent in May 2005, June 2008, and June 2010 fully satisfied the duty to notify provisions pertaining to the Veteran's claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Specifically, the Veteran was notified of the information and evidence necessary to substantiate these service connection claims; which evidence, if any, he should obtain; which evidence, if any, will be retrieved by VA; and the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  [The timing defect of the June 2008 and June 2010 letters was cured by the agency of original jurisdiction's subsequent readjudication of the Veteran's appeal, and issuance of a supplemental statement of the case, most recently in January 2011.]

Further, the Veteran's service, VA, and private treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this regard, the Board has remanded the Veteran's claims twice-in May 2008 and June 2010-in order to obtain outstanding private treatment records.  Subsequent to the first remand, the Veteran submitted a signed an incomplete consent to release form which could not be used to obtain his records.  Thereafter, in June 2010, the RO made an additional attempt to contact the Veteran in order to obtain the outstanding records; however, the Veteran failed to respond to this request.  Due to the Veteran's failure to cooperate with attempts to locate his records, the Board finds that further efforts to obtain such records would be futile.

The Board notes that the Veteran was afforded a pertinent VA examination in July 2009.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate as it was predicated on a review of the claims folder and medical records contained therein; contained a description of the history of the disability at issue; and documented and considered the Veteran's complaints and symptoms.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the bilateral hearing loss and tinnitus issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2010).  Thus, the Board finds that there is no indication in the record that any additional evidence relevant to these claims is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Law and Analysis

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for certain chronic diseases, such as organic diseases of the nervous system, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2001).

Thus, in order to establish service connection, a claimant must generally submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

For the purposes of applying the laws administered by VA, impaired hearing is considered a disability when a Veteran's auditory thresholds (puretone decibel loss) in one of the frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above mentioned frequencies are 26 decibels or greater; or when a Veteran's speech recognition scores, using the Maryland CNC Test, are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

In the present appeal, the Veteran contends that he began to experience hearing loss and tinnitus during service as a result of exposure to hazardous noise, to include artillery and grenade fire.  He indicates that his hearing problems have worsened since service discharge.  He reported working in artillery during service and stated that he did wear hearing protection while on the firing range, with the exception of two instances.

A review of the service treatment records shows no evidence of complaints of, or treatment for, hearing or tinnitus problems.  Service entrance and discharge examination reports show normal audiological findings.  

Post-service treatment records, from March 2005, show treatment for hearing loss and tinnitus.  A March 2005 letter from Dr. D. L. T. indicates that the Veteran reported exposure to high noise levels during service and that his current hearing loss is a residual of service.  A September 2005 letter from Dr. D. L. T., provides a diagnosis of significant bilateral sensorineural hearing loss and an opinion that the problem is likely related to severe percussion/noise injury incurred during service.  In a December 2005 letter, Dr. D. L. T. reiterated this medical opinion.

In July 2009, the Veteran was afforded a VA examination.  The examiner noted the Veteran's history of noise exposure in service and post service.  On examination, puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
60
60
LEFT
20
5
5
55
75

Puretone threshold averages were 35 decibels in both ears.  Speech recognition scores were 96 percent correct in each ear.  The examiner diagnosed bilateral moderately severe sensorineural high frequency hearing loss.  He noted that the first indication of treatment for hearing loss in the claims file was in 2005, nearly 35 years post discharge.  He noted no evidence of complaints of or treatment for hearing loss during service.  He also cited medical literature stating, "[O]nce noise exposure is discontinued, there is no significant further progression of hearing loss as a result of the specific noise exposure."  Therefore, the examiner opined that, based on normal audiology findings in service and no evidence of complaints of hearing problems in service until 35 years later, it was not likely that the Veteran's current hearing loss and tinnitus are related to his active service.

Upon review, the Board finds that the VA examiner's medical opinion is the most probative medical opinion of record as it is based on a complete review of the claims file and the accurate history provided therein and provides a thorough opinion based on that review and on the medical findings of record, to include medical literature.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record); see also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that the Board may appropriately favor the opinion of one competent medical authority over another); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached).  Additionally, the VA examiner's opinion provides supporting rationale, to include a citation to medical literature, and is consistent with the record.  By contrast, the Board finds the private medical opinion provided by Dr. D. L. T. less probative because it provides no supporting rationale.  Significantly, Dr. D. L. T.'s opinion does not address the nearly 35 year absence of findings of hearing loss and tinnitus after the Veteran's separation from service.  Thus, the VA examiner's opinion is the most probative of record.  

The Board acknowledges the Veteran's contention that he experienced hearing loss and tinnitus in service and that his hearing problems have worsened since that time.  The Board further acknowledges that the Veteran is competent to attest to such observable conditions and symptoms of his condition.  However, the Board does not find these statements credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements).  In this regard, all service records of audiological testing revealed normal findings, both on entrance and exit.  Notably, the Veteran's contentions with regard to in-service noise exposure are in conflict with his testimony that he wore hearing protection while on the rifle range in service, with the exception of two occasions.  Further, the evidence of record shows the first treatment for hearing problems beginning in 2005, approximately 35 years after service.  Treatment records obtained from the Social Security Administration, dated in the 1990s, show no notation regarding complaints of or treatment for hearing loss or tinnitus.  Therefore, the Board does not find credible the Veteran's statements that he began to experience hearing problems in service and that his symptoms worsened since discharge.

The Board observes that, in this case, there is a 35 year-long evidentiary gap between active service and the earliest evidence of complaints of and treatment for hearing loss and tinnitus.  The Board notes that this absence of evidence constitutes negative evidence tending to disprove the claim that the Veteran had an injury or disease in service which resulted in chronic disability or persistent symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom; Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also 38 C.F.R. § 3.102 (noting that reasonable doubt exists because of an approximate balance of positive and "negative" evidence).  Thus, the lack of any objective evidence of continuing complaints, symptoms, or findings for many years between the period of active duty and the first complaints or symptoms of hearing impairment and ringing sensations in the ears is itself evidence which tends to show that the currently diagnosed hearing loss and tinnitus did not have their onset in service or for many years thereafter.  

The Board notes that the only probative evidence of record, the above mentioned VA medical opinion, shows that the Veteran's hearing loss and tinnitus are not related to service.  The Board acknowledges the Veteran's contentions that these problems are related to service.  It is well settled, however, that laypersons without medical training, such as the Veteran, are not qualified to render medical opinions regarding matters such as diagnosis of disease, which call for specialized medical knowledge.  See Espiritu v. Derwinski, supra; see also 38 C.F.R. § 3.159 (2009).  Further, as noted above, the Board deems the Veteran's statements with regard to hearing loss and tinnitus not credible as they are not supported by the evidence of record.  The Veteran's statements are accordingly outweighed by the VA examiner's negative medical opinion.

For the foregoing reasons, the Board finds that the evidence of record shows no connection between the Veteran's hearing loss and tinnitus and his active service.  As the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application, and entitlement to service connection for such must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


